Case 1:17-cv-00564-MSM-PAS Document 25 Filed 02/03/20 Page 1 of 1 PageID #: 353




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND



 NORTH AMERICAN SPECIALITY
 INSURANCE COMPANY
     Plaintiff,


       v.                                       C.A. No. 17-564-MSM-PAS


 IRON CONSTRUCTION GROUP, LLC, et al.
      Defendant.


                                 JUDGMENT

       This action came to be heard before the Court and a decision has been
 rendered. Upon consideration whereof, it is now hereby ordered, adjudged and
 decreed as follows:

       Defendant having failed to respond to the plaintiff’s Motion for Summary
 Judgment and pursuant to this Court’s order entered on January 13, 2019, the
 judgment is hereby entered in favor of the plaintiff, North American Specialty
 Insurance Company and against the defendant, Maria Depasquale in the amount of
 $1,610,553.08 in accordance with Fed. R. Civ. P. 58.

       It is so ordered.



       February 3, 2020                   By the Court:

                                          /s/ Hanorah Tyer-Witek.
                                          Clerk of Court
